Citation Nr: 0013387	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a back injury.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION

The veteran had active military service from October 1968 to 
March 1989, and from February 1991 to April 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1997 rating 
decision, in which the RO service connected the veteran for 
residuals of a back injury.  The disorder was determined to 
be 10 percent disabling, with an effective date from May 
1996.  The veteran filed an NOD in May 1998, and the RO 
issued an SOC that same month.  The veteran filed a 
substantive appeal in July 1998.  In November 1998, the 
veteran testified before the undersigned Member of the Board, 
during a hearing held in Washington, D.C.  Thereafter, the 
Board, in a February 1999 decision, remanded the veteran's 
appeal to the RO for additional development.  A supplemental 
statement of the case was issued in February 2000.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has obtained by the RO.  

2. On VA examination in February 1997, the veteran exhibited 
forward flexion to 70 degrees, extension to 15 degrees, 
right and left lateral flexion to 20 degrees, and right 
and left rotation to 30 degrees, with no pain on motion or 
neurological deficits, and with X-ray evidence of small 
anterior osteophytes from L1-L5; the examiner's diagnostic 
impression was persistent low back pain, post-trauma.  

3. During a hearing in November 1998 before the undersigned 
Member of the Board, the veteran reported that he suffered 
from chronic pain with minimal motion of his low back, 
especially bending just slightly forward, and that he 
treated his pain with aspirin.  

4. On VA examination in September 1999, the examiner noted 
the veteran's report that he had difficulty flexing to 30 
degrees, but could go down to at least 70 degrees; 
additional range of motion testing revealed extension to 
15 degrees, lateral flexion to 30 degrees, and rotation to 
40 degrees, with X-ray evidence of osteophytes in the 
anterior bodies of L-1 through L-5, most marked at the L1-
L2 level.  

5. The evidence of record raises a reasonable doubt as to 
whether the veteran's residuals of a back injury, with 
degenerative changes, results in additional functional 
loss and pain, not compensated for under the specific 
provisions of the Rating Schedule pertaining to the spine.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an evaluation of 20 percent for residuals of a 
back injury, from November 4, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.400(a), (o), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5292 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he 
submitted to the RO, in May 1996, a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he filed, 
inter alia, a claim of service connection for a back injury.  

In August 1996, the veteran submitted a statement to the RO, 
in which he recounted having fallen from a helicopter in 
1969, cracking several lower vertebrae in his back.  He noted 
that his low back had given him a lot of problems over the 
years, and that he had been told that the best treatment for 
the condition was muscle relaxants and aspirin.  The veteran 
indicated that his back had been problematic recently, and 
that aspirin no longer seemed to provide relief.  

In February 1997, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's report that his 
back pain had persisted since his fall from a helicopter in 
service.  The veteran reported that the pain was usually not 
severe, but that it was getting progressively worse.  The 
examiner indicated that the veteran had a normal gait, 
without postural abnormalities.  His musculature was noted to 
be symmetrical, without spasm.  Range of motion testing 
reflected forward flexion to 70 degrees, extension to 15 
degrees, right and left lateral flexion to 20 degrees, and 
right and left rotation to 30 degrees.  There was no pain on 
motion, and no neurological deficits were found.  An 
associated radiographic study of the veteran's lumbar spine 
revealed small anterior osteophytes from L1-L5.  The 
examiner's diagnostic impression was persistent low back 
pain, post-trauma.  

In May 1998, the veteran submitted to the RO a radiographic 
report of his lumbar spine from the Patuxtent Naval Air 
Station Clinic, dated in February 1998.  The report noted 
mild degenerative changes and findings compatible with muscle 
spasm, with probable bilateral pars defects at L5-S1.  Facet 
joint disease was also identified, without evidence of 
fractures or subluxations.  Also submitted by the veteran was 
an MRI (magnetic resonance imaging) report, dated in March 
1998, from the Malcolm Grow Air Force Medical Center.  This 
report noted no finding of a herniated nucleus pulposus or 
significant spinal canal stenosis at any level; and minimal 
disc bulges at L4-5 and L5-S1, slightly asymmetric to the 
left, which were noted to only minimally cause narrowing of 
the left lateral recesses.  

In July 1998, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals).  He reported that, 
over the years, his back pain had increased, and that he 
took, on average, 16 aspirins a day.  The veteran indicated 
that he was in constant pain, which at times was very severe.  

In November 1998, the veteran testified before the 
undersigned Member of the Board, during a hearing in 
Washington, D.C.  The veteran reported that he had 
experienced pain in his low back for over 20 years, that it 
had gotten progressively worse the older he had become, and 
that he was currently treating the pain by taking 16 to 20 
aspirins a day.  He testified that his current job required 
him to move up and down constantly, which caused him 
distress.  With respect to his VA examination in February 
1997, the veteran stated that he had asked the examiner 
whether he should stop the back motions he was requested to 
perform when he felt pain or if he should "do as far as [he] 
could".  The examiner reportedly had said that he should go 
as far as he could.  The veteran reported that he could bend 
over and touch his toes, but it hurt a great deal when he 
reached a certain point.  He said that he had lived with the 
pain for such a long time that he had grown accustomed to it.  

In addition, the veteran stated that he experienced pain with 
minimal motion, including bending just slightly forward.  It 
was noted for the record that the veteran demonstrated to the 
presiding Member of the Board, at the hearing, that he could 
bend forward approximately six inches or more before the pain 
would begin.  When bending to the left, he had pain once he 
got off the vertical, and, when bending to the right, he had 
discomfort a little beyond six inches.  The veteran stated 
that, on his way to the hearing, which had been 70 miles 
away, he had had to stop his car, get out, and walk around 
because his leg had begun to tingle.  He testified that he 
had worn a back brace, but found that it limited him too 
much.  He reported not receiving regular medical treatment 
for his back, and that any treatment he had received in the 
past several years had been at the Patuxtent Naval Air 
Station medical clinic.  

Thereafter in September 1999, the veteran again underwent VA 
medical examination.  His medical records, including previous 
examinations and radiographic reports, were reported to have 
been reviewed.  The examiner noted the veteran's service 
medical history, and reported that he continued to suffer 
from mild discomfort in his back, which he treated by taking 
six to twelve aspirin a day.  Further clinical data indicated 
that the pain became aggravated by certain activities, and it 
was noted that the veteran last had a flare-up in 1997, 
during which he was prescribed muscle relaxants and Tylenol 
with Codeine.  

The examiner reported that the veteran was employed in the 
Civil Service as a helicopter mechanic, walked five miles a 
day, and liked to hunt and fish in his spare time.  The 
veteran stated that he was able to take care of his personal 
hygiene, but had to be slow and careful.  He also indicated 
that he could lift heavy objects and stand without 
restriction, but had some difficulty with sitting for more 
than 1/2 hour, and experienced back pain when traveling for 
more than two hours.  During the examination, the veteran 
stated that his pain was at seven on a scale of 10.  His best 
days were at five, and his worst days nine.  The pain was 
noted to radiate from his back into his right leg.  The 
examiner further reported that the veteran walked without a 
limp, and appeared to be in no apparent discomfort.  He used 
no assistive devices, and appeared to have a great deal of 
endurance without fatigue.  

On clinical evaluation, the examiner reported that the 
veteran's back range of motion was quite variable.  The 
veteran was noted to voluntarily resist movement, although he 
reported that he had difficulty flexing to 30 degrees, but 
could go down to at least 70 degrees, with extension to 15 
degrees.  Furthermore, the veteran was able to laterally flex 
bilaterally to 30 degrees and rotate to 40 degrees.  Sitting 
straight leg raising was negative, and supine straight leg 
raising was positive at 20 degrees, with pain on plantar 
flexion of the ankles.  Deep tendon reflexes were equal and 
active, and there was no sensory deficit or muscle weakness.  
An associated X-ray of the lumbar spine revealed no evidence 
of compression fractures, and there were osteophytes noted in 
the anterior bodies of L-1 through L-5, most marked at the 
L1-L2 level.  The disc spaces were reported to be well 
maintained.  The examiner's diagnosis was status post 
lumbosacral strain, with no evidence of residuals of 
compression fracture.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected residuals 
of a back injury are more severe than previously evaluated.  
See Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The United States Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

The RO has assigned a 10 percent evaluation for the veteran's 
low back disability, in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic 
Codes (DC) 5010-5292. We note that traumatic arthritis (DC 
5010) is rated as degenerative arthritis (DC 5003), based 
upon limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved when there 
are X-ray findings as to the presence of the disease; with a 
10 percent evaluation assigned when the limitation of motion 
of the specific joint is otherwise noncompensable.  The Board 
also notes that pain is specifically contemplated in the 
assigned rating under DC 5003.  See 38 C.F.R. § 4.71a; DeLuca 
v. Brown, 8 Vet.App. 202, 204-06 (1997).  Under DC 5292, 
"Spine, limitation of motion of, lumbar," slight limitation 
of motion warrants a 10 percent evaluation, moderate 
limitation of motion warrants a 20 percent evaluation, and a 
severe limitation of motion warrants a 40 percent evaluation.  

Several alternative Codes are also available for assessing 
lumbosacral disabilities.  Under the provisions of DC 5289, 
"Spine, ankylosis of, lumbar," a 40 percent evaluation is 
warranted for favorable ankylosis, and a 50 percent 
evaluation is warrant for unfavorable ankylosis.  That is the 
highest rating under this diagnostic code.  Under DC 5293, 
"Intervertebral disc syndrome," a 20 percent evaluation is 
assigned for moderate intervertebral disc syndrome, with 
recurrent attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.  Under DC 5295, "Lumbosacral 
strain," a 10 percent evaluation is assigned for 
characteristic pain on motion.  A 20 percent evaluation is 
assigned for muscle spasm on extreme forward bending, with 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent evaluation is warranted if the 
lumbosacral strain is severe, with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  That is the highest 
rating under this diagnostic code.  

In reviewing the evidence of record, the Board notes that the 
veteran has complained of increasing low back pain, which he 
has been treating with aspirin daily.  He has reported that 
he is very limited in how far he can bend before the onset of 
pain occurs.  On VA examination in February 1997, forward 
flexion was to 70 degrees, extension to 15 degrees, lateral 
flexion bilaterally to 20 degrees, and rotation bilaterally 
was to 30 degrees.  There was no pain on motion, and no 
neurological deficits were found.  In February and March 
1998, radiographic studies, to include an MRI, revealed mild 
degenerative changes and facet joint disease, no herniated 
nucleus pulposus or significant spinal canal stenosis at any 
level, and minimal disc bulges at L4-5 and L5-S1.  

On VA examination in September 1999, the examiner reported 
that the veteran's back range of motion was quite variable.  
The veteran was noted to voluntarily resist movement, 
although he reported that he had difficulty flexing to 30 
degrees, but could go down to at least 70 degrees.  He was 
able to extend to 15 degrees, laterally flex bilaterally to 
30 degrees, and rotate bilaterally to 40 degrees.  Sitting 
straight leg raising was negative, and supine straight leg 
raising was positive at 20 degrees with pain on plantar 
flexion of the ankles.  Deep tendon reflexes were equal and 
active, and there was no sensory deficit or muscle weakness.  
An X-ray of the lumbar spine revealed osteophytes in the 
anterior bodies of L-1 through L-5, most marked at the L1-L2 
level.  

Thus, the Board concludes, based upon the evidentiary record 
before us, reflecting the veteran's ability to flex to 70 
degrees and extend 15 degrees, with lateral flexion between 
20-30 degrees, and rotation between 30-40 degrees, that, 
under a strict interpretation of DC 5292, a rating greater 
than 10 percent, or more than slight limitation of motion, is 
not appropriate.  Furthermore, the veteran has not exhibited 
ankylosis of the lumbar spine, intervertebral disc syndrome, 
or muscle spasm on extreme forward bending with loss of 
lateral spine motion, to warrant a higher rating under DC's 
5289, 5293, or 5295.  However, our analysis as to the 
veteran's residuals of a back injury does not end there.

As noted above, the veteran contends that his painful low 
back affects his ability to function in his daily life.  In 
this respect, he has reported that his back has been 
chronically painful since his back injury in 1969.  During 
his hearing with the undersigned Member of the Board, the 
veteran reported that he took large amounts of aspirin to 
combat his back pain, and that, while he could flex to 70 
degrees, he experienced pain on minimal forward bending.  He 
also reported that his back caused him distress at work when 
bending or moving up or down, and that he had difficulty 
sitting for long periods.  During his VA examination in 1999, 
he noted that, on his best day, his pain was a 5 on a scale 
of 0-10.  On the other hand, he reported that he walked five 
miles a day, and could lift heavy objects and stand without 
restriction.  The examiner also reported that the veteran 
walked without a limp and appeared to be in no apparent 
discomfort, used no assistive devices, and appeared to have a 
great deal of endurance without fatigue.  Thus, in this 
instance, there appears to be evidence both for and against 
the veteran's claim.  

In this regard, the Board has considered the applicability of 
the precedential judicial decision in DeLuca, supra, wherein 
the Court held that a particular diagnostic code which rates 
on the basis of range of motion must be applied in 
conjunction with 38 C.F.R. §§ 4.40, 4.45, and the effects of 
pain and other symptoms on use, and the effects of periodic 
flare-ups, must be taken into account in rating the 
disability.  We note that the VA examiner in 1999 reported 
that the veteran's last flare-up had been in 1997.  While no 
other specific report of a "flare-up" has been documented, 
many of the veteran's complaints regarding his low back, 
including his testimony under oath, reflect reports of what 
we believe can best be characterized as flare-ups, to include 
increased pain and functional loss when the low back is used, 
affecting, in particular, the veteran's mobility.  We also 
find that the veteran's "voluntary" resistance to movement 
upon VA examination was caused by pain.

Therefore, when we consider the longitudinal record in this 
case, to include both the veteran's consistent, credible 
complaints, as well as the objective medical evidence both 
for and against his claim, there is sufficient evidence for 
us to invoke the doctrine of reasonable doubt.  When, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.

Granting the veteran the benefit of the doubt, the Board 
finds that, given the veteran's report of functional loss and 
pain in his low back when flare-ups do occur, and taking into 
consideration sections 4.40 and 4.45 of the regulations, the 
veteran's low back disability is more appropriately rated as 
20 percent disabling.  For rating purposes, we consider this 
award as analogous to a grant of 20 percent under DC 5292.  
We note that, in increasing the evaluation of the veteran's 
residuals of a back injury to 20 percent under the reasonable 
doubt doctrine, we specifically find that no higher 
disability rating is allowable, given that, for a 40 percent 
rating under DC 5292, the veteran would need to show severe 
limitation of motion.

Finally, having determined that a rating in excess of 20 
percent is warranted prospectively, the Board is aware that 
no issue as to the effective date for a disability rating has 
been developed on appeal at this time, and that such a 
determination is generally reserved for the RO, in the first 
instance.  However, as discussed above, judicial precedent 
has made it necessary for us to assess the record, in a case 
such as this, to ascertain whether the evidence would support 
a higher rating during an earlier stage of this claim, under 
the Fenderson precedent.  The law governing effective dates 
in claims for increased ratings, at 38 U.S.C.A. § 5110(a), 
provides that "an award . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, specifies, at subsection (a), 
"[o]n basis of facts found" and, at subsection (o), "date 
of receipt of claim or date entitlement arose, whichever is 
later."

In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  We are cognizant that 
our grant of an increase to 20 percent has been granted 
through the exercise of the reasonable doubt/benefit of the 
doubt doctrine and that we do not find that the preponderance 
of the evidence fully supports even that evaluation.  In this 
respect, we note that the objective medical evidence only 
supported a 10 percent disability rating.  On the other hand, 
the veteran's testimony before the undersigned was found to 
be credible and persuasive, and warranted, with the 
consideration of the holding in DeLuca, supra, and the entire 
record, an increase to 20 percent.

In view of the foregoing, the Board is of the opinion that 
the evidence of record supports a finding that the veteran's 
residuals of a back injury met the criteria for a 20 percent 
evaluation on and after November 4, 1998, the date of the 
veteran's hearing before the undersigned Member of the Board, 
and, thus, a 20 percent rating should be assigned effective 
from that date.  We further find that a rating in excess of 
20 percent is not warranted prior to that date.  See Meeks v. 
West, 12 Vet.App. 352, 354-55 (1999), holding that a "down 
stream" rating need not be made retroactive to the date of 
the award of service connection if the evidence of record 
does not support retroactivity.  

The Board recognizes that our sua sponte assignment of an 
earlier effective date pursuant to the Fenderson and Meeks 
cases is a "judgment call" based upon those recent Court 
precedents, and does not reflect error by the RO. 





ORDER

A 20 percent evaluation for residuals of a back injury, 
effective from November 4, 1998, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

